

Exhibit 10.5 


UNLIMITED
GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT ("Guaranty") is made as of the 20th day of February,
2007, by Guarantor (as hereinafter defined) for the benefit of Lender (as
hereinafter defined).


1. Definitions. As used in this Guaranty, the following terms shall have the
meanings indicated below:


(a) The term "Lender" shall mean AMEGY BANK NATIONAL ASSOCIATION, a national
banking association, whose address for notice purposes is the following: 1807
Ross Avenue, Suite 400, Dallas, Dallas County, Texas 75201.


(b) The term "Borrower" shall mean the following (whether one or more):
DOUGHERTY’S PHARMACY, INC., a Texas corporation, ALVIN MEDICINE MAN, LP, a Texas
limited partnership, ANGLETON MEDICINE MAN, LP, a Texas limited partnership, and
SANTA FE MEDICINE MAN, LP, a Texas limited partnership.


(c) The term "Guaranteed Indebtedness" shall mean (i) all principal indebtedness
owing by Borrower to Lender now existing or hereafter, (ii) all accrued but
unpaid interest on any of the indebtedness owing under the instrument described
in (i) above, (iii) all obligations and other indebtedness of Borrower to Lender
under any documents, instruments and/or agreements evidencing, securing,
governing and/or pertaining to all or any part of the indebtedness described in
(i) and (ii) above (collectively, the "Loan Documents"), (iv) all costs and
expenses incurred by Lender in connection with the collection and administration
of all or any part of the indebtedness and obligations described in (i), (ii)
and (iii) above or the protection or preservation of, or realization upon, the
collateral securing all or any part of such indebtedness and obligations,
including without limitation all reasonable attorneys' fees, and (v) all
renewals, extensions, modifications and rearrangements of the indebtedness and
obligations described in (i), (ii), (iii) and (iv) above.


(d) The term "Guarantor" shall mean _______________, a  __________(Entity),
whose address for notice purposes is the following: 16250 Dallas Parkway, Suite
100, Dallas, Texas 75248-2622.


2. Obligations. As an inducement to Lender to extend or continue to extend
credit and other financial accommodations to Borrower, Guarantor, for value
received, does hereby unconditionally and absolutely guarantee the prompt and
full payment and performance of the Guaranteed Indebtedness when due or declared
to be due and at all times thereafter.


3. Character of Obligations.


(a) This is an absolute, continuing and unconditional guaranty of payment and
not of collection and if at any time or from time to time there is no
outstanding Guaranteed Indebtedness, the obligations of Guarantor with respect
to any and all Guaranteed Indebtedness incurred thereafter shall not be
affected. This Guaranty and the Guarantor's obligations hereunder are
irrevocable. All of the Guaranteed Indebtedness shall be conclusively presumed
to have been made or acquired in acceptance hereof. Guarantor shall be liable,
jointly and severally, with Borrower and any other guarantor of all or any part
of the Guaranteed Indebtedness.


(b) Lender may, at its sole discretion and without impairing its rights
hereunder, apply any payments on the Guaranteed Indebtedness that Lender
receives to that portion of the Guaranteed Indebtedness, if any, not guaranteed
hereunder.


(c) Guarantor agrees that its obligations hereunder shall not be released,
diminished, impaired, reduced or affected by the existence of any other guaranty
or the payment by any other guarantor of all or any part of the Guaranteed
Indebtedness.


(d) Guarantor's obligations hereunder shall not be released, diminished,
impaired, reduced or affected by, nor shall any provision contained herein be
deemed to be a limitation upon, the amount of credit which Lender may extend to
Borrower, the number of transactions between Lender and Borrower, payments by
Borrower to Lender or Lender's allocation of payments by Borrower.


-46-

--------------------------------------------------------------------------------


4. Representations and Warranties. Guarantor hereby represents and warrants the
following to Lender:


(a) This Guaranty may reasonably be expected to benefit, directly or indirectly,
Guarantor; and


(b) Guarantor is familiar with, and has independently reviewed the books and
records regarding, the financial condition of Borrower and is familiar with the
value of any and all collateral intended to be security for the payment of all
or any part of the Guaranteed Indebtedness; provided, however, Guarantor is not
relying on such financial condition or collateral as an inducement to enter into
this Guaranty; and


(c) Guarantor has adequate means to obtain from Borrower on a continuing basis
information concerning the financial condition of Borrower and Guarantor is not
relying on Lender to provide such information to Guarantor either now or in the
future; and


(d) Guarantor has the power and authority to execute, deliver and perform this
Guaranty and any other agreements executed by Guarantor contemporaneously
herewith, and the execution, delivery and performance of this Guaranty and any
other agreements executed by Guarantor contemporaneously herewith do not and
will not violate (i) any agreement or instrument to which Guarantor is a party,
or (ii) any law, rule, regulation or order of any governmental authority to
which Guarantor is subject; and


(e) Neither Lender nor any other party has made any representation, warranty or
statement to Guarantor in order to induce Guarantor to execute this Guaranty;
and


(f) The financial statements and other financial information regarding Guarantor
heretofore and hereafter delivered to Lender are and shall be true and correct
in all material respects and fairly present the financial position of Guarantor
as of the dates thereof, and no material adverse change has occurred in the
financial condition of Guarantor reflected in the financial statements and other
financial information regarding Guarantor heretofore delivered to Lender since
the date of the last statement thereof; and


(g) As of the date hereof, and after giving effect to this Guaranty and the
obligations evidenced hereby, (i) Guarantor is and will be solvent, (ii) the
fair saleable value of Guarantor's assets exceeds and will continue to exceed
its liabilities (both fixed and contingent), and (iii) Guarantor is and will
continue to be able to pay its debts as they mature.


5. Covenants. Guarantor hereby covenants and agrees with Lender as follows:


(a) Guarantor shall not, so long as its obligations under this Guaranty
continue, transfer or pledge any material portion of its assets for less than
full and adequate consideration; and


(b) Guarantor shall promptly furnish to Lender on a timely basis the financial
statements and other financial information of Guarantor as set forth in that
certain Loan Agreement of even date herewith, by and between Borrowers and
Lenders, as the same may be amended from time to time; and


(c) Guarantor shall comply with all terms and provisions of the Loan Documents
that apply to Guarantor; and


(d) Guarantor shall promptly inform Lender of (i) any litigation or governmental
investigation against Guarantor or affecting any security for all or any part of
the Guaranteed Indebtedness or this Guaranty which, if determined adversely,
might have a material adverse effect upon the financial condition of Guarantor
or upon such security or might cause a default under any of the Loan Documents,
(ii) any claim or controversy which might become the subject of such litigation
or governmental investigation, and (iii) any material adverse change in the
financial condition of Guarantor.
-47-

--------------------------------------------------------------------------------


6. Consent and Waiver.


(a) Guarantor waives (i) promptness, diligence and notice of acceptance of this
Guaranty and notice of the incurring of any obligation, indebtedness or
liability to which this Guaranty applies or may apply and waives presentment for
payment, notice of nonpayment, protest, demand, notice of protest, notice of
intent to accelerate, notice of acceleration, notice of dishonor, diligence in
enforcement and indulgences of every kind, (ii) the taking of any other action
by Lender, including without limitation giving any notice of default or any
other notice to, or making any demand on, Borrower, any other guarantor of all
or any part of the Guaranteed Indebtedness or any other party, and (iii) to the
maximum extent allowed by law the provisions of §51.003 of the Texas Property
Code, as in effect on the date of this Guaranty or as it may be amended from
time to time.


(b) Guarantor waives any rights Guarantor has under, or any requirements imposed
by, Chapter 34 of the Texas Business and Commerce Code, as in effect on the date
of this Guaranty or as it may be amended from time to time.


(c) Lender may at any time, without the consent of or notice to Guarantor,
without incurring responsibility to Guarantor and without impairing, releasing,
reducing or affecting the obligations of Guarantor hereunder: (i) change the
manner, place or terms of payment of all or any part of the Guaranteed
Indebtedness, or renew, extend, modify, rearrange or alter all or any part of
the Guaranteed Indebtedness; (ii) sell, exchange, release, surrender,
subordinate, realize upon or otherwise deal with in any manner and in any order
any collateral for all or any part of the Guaranteed Indebtedness or this
Guaranty or setoff against all or any part of the Guaranteed Indebtedness; (iii)
neglect, delay, omit, fail or refuse to take or prosecute any action for the
collection of all or any part of the Guaranteed Indebtedness or this Guaranty or
to take or prosecute any action in connection with any of the Loan Documents,
including, but not limited to, the Other Guaranty; (iv) exercise or refrain from
exercising any rights against Borrower or others, or otherwise act or refrain
from acting; (v) settle or compromise all or any part of the Guaranteed
Indebtedness and subordinate the payment of all or any part of the Guaranteed
Indebtedness to the payment of any obligations, indebtedness or liabilities
which may be due or become due to Lender or others; (vi) apply any deposit
balance, fund, payment, collections through process of law or otherwise or other
collateral of Borrower to the satisfaction and liquidation of the indebtedness
or obligations of Borrower to Lender not guaranteed under this Guaranty; and
(vii) apply any sums paid to Lender by Guarantor, Borrower or others to the
Guaranteed Indebtedness in such order and manner as Lender, in its sole
discretion, may determine.


(d) Notwithstanding any provision in this Guaranty to the contrary, Guarantor
hereby waives and releases, until payment in full of the Guaranteed
Indebtedness, (i) any and all rights of subrogation, reimbursement,
indemnification or contribution which it may have after payment in full or in
part of the Guaranteed Indebtedness against others liable on all or any part of
the Guaranteed Indebtedness, (ii) any and all rights to be subrogated to the
rights of Lender in any collateral or security for all or any part of the
Guaranteed Indebtedness after payment in full or in part of the Guaranteed
Indebtedness, and (iii) any and all other rights and claims of Guarantor against
Borrower as a result of Guarantor's payment of all or any part of the Guaranteed
Indebtedness.


(e) Should Lender seek to enforce the obligations of Guarantor hereunder by
action in any court or otherwise, Guarantor waives any requirement, substantive
or procedural, that (i) Lender first enforce any rights or remedies against
Borrower or any other person or entity liable to Lender for all or any part of
the Guaranteed Indebtedness, including without limitation that a judgment first
be rendered against Borrower or any other person or entity, or that Borrower or
any other person or entity should be joined in such cause, or (ii) Lender first
enforce rights against any collateral which shall ever have been given to secure
all or any part of the Guaranteed Indebtedness or this Guaranty. Such waiver
shall be without prejudice to Lender's right, at its option, to proceed against
Borrower or any other person or entity, whether by separate action or by
joinder.


(f) IN ADDITION TO ANY OTHER WAIVERS, AGREEMENTS AND COVENANTS OF GUARANTOR SET
FORTH HEREIN, GUARANTOR HEREBY FURTHER WAIVES AND RELEASES ALL CLAIMS, CAUSES OF
ACTION, DEFENSES AND OFFSETS FOR ANY ACT OR OMISSION OF LENDER, ITS DIRECTORS,
OFFICERS, EMPLOYEES, REPRESENTATIVES OR AGENTS IN CONNECTION WITH LENDER'S
ADMINISTRATION OF THE GUARANTEED INDEBTEDNESS, EXCEPT FOR LENDER'S WILLFUL
MISCONDUCT AND GROSS NEGLIGENCE.


-48-

--------------------------------------------------------------------------------


7. Obligations Not Impaired.


(a) Guarantor agrees that its obligations hereunder shall not be released,
diminished, impaired, reduced or affected by the occurrence of any one or more
of the following events: (i) the lack of corporate power of Borrower, Guarantor
or any other guarantor of all or any part of the Guaranteed Indebtedness, (ii)
any receivership, insolvency, Bankruptcy or other proceedings affecting
Borrower, Guarantor or any other guarantor of all or any part of the Guaranteed
Indebtedness, or any of their respective property; (iii) the partial or total
release or discharge of Borrower or any other guarantor of all or any part of
the Guaranteed Indebtedness, or any other person or entity from the performance
of any obligation contained in any instrument or agreement evidencing, governing
or securing all or any part of the Guaranteed Indebtedness, whether occurring by
reason of law or otherwise; (iv) the taking or accepting of any collateral for
all or any part of the Guaranteed Indebtedness or this Guaranty; (v) the taking
or accepting of any other guaranty for all or any part of the Guaranteed
Indebtedness; (vi) any failure by Lender to acquire, perfect or continue any
lien or security interest on collateral securing all or any part of the
Guaranteed Indebtedness or this Guaranty; (vii) the impairment of any collateral
securing all or any part of the Guaranteed Indebtedness or this Guaranty; (viii)
any failure by Lender to sell any collateral securing all or any part of the
Guaranteed Indebtedness or this Guaranty in a commercially reasonable manner or
as otherwise required by law; (ix) any invalidity or unenforceability of or
defect or deficiency in any of the Loan Documents; or (x) any other circumstance
which might otherwise constitute a defense available to, or discharge of,
Borrower or any other guarantor of all or any part of the Guaranteed
Indebtedness.


(b) This Guaranty shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of all or any part of the Guaranteed
Indebtedness is rescinded or must otherwise be returned by Lender upon the
insolvency, Bankruptcy or reorganization of Borrower, Guarantor, any other
guarantor of all or any part of the Guaranteed Indebtedness, or otherwise, all
as though such payment had not been made.


(c) In the event Borrower is a corporation, joint stock association or
partnership, or is hereafter incorporated, none of the following shall affect
Guarantor's liability hereunder: (i) the unenforceability of all or any part of
the Guaranteed Indebtedness against Borrower by reason of the fact that the
Guaranteed Indebtedness exceeds the amount permitted by law; (ii) the act of
creating all or any part of the Guaranteed Indebtedness is ultra vires; or (iii)
the officers or partners creating all or any part of the Guaranteed Indebtedness
acted in excess of their authority. Guarantor hereby acknowledges that
withdrawal from, or termination of, any ownership interest in Borrower now or
hereafter owned or held by Guarantor shall not alter, affect or in any way limit
the obligations of Guarantor hereunder.


8. Actions against Guarantor. In the event of a default in the payment or
performance of all or any part of the Guaranteed Indebtedness when such
Guaranteed Indebtedness becomes due, whether by its terms, by acceleration or
otherwise, Guarantor shall, without notice or demand, promptly pay the amount
due thereon to Lender, in lawful money of the United States, at Lender's address
set forth in Subsection 1(a) above. One or more successive or concurrent actions
may be brought against Guarantor, either in the same action in which Borrower is
sued or in separate actions, as often as Lender deems advisable. The exercise by
Lender of any right or remedy under this Guaranty or under any other agreement
or instrument, at law, in equity or otherwise, shall not preclude concurrent or
subsequent exercise of any other right or remedy. The books and records of
Lender shall be admissible in evidence in any action or proceeding involving
this Guaranty and shall be prima facie evidence of the payments made on, and the
outstanding balance of, the Guaranteed Indebtedness.


9. Payment by Guarantor. If reasonably requested by Lender, whenever Guarantor
pays any sum which is or may become due under this Guaranty, written notice must
be delivered to Lender contemporaneously with such payment. Such notice shall be
effective for purposes of this paragraph when contemporaneously with such
payment Lender receives such notice either by: (a) personal delivery to the
address and designated department of Lender identified in Subsection 1(a) above,
or (b) United States mail, certified or registered, return receipt requested,
postage prepaid, addressed to Lender at the address shown in subparagraph 1(a)
above. In the absence of such notice to Lender by Guarantor in compliance with
the provisions hereof, any sum received by Lender on account of the Guaranteed
Indebtedness shall be prima facie evidence of payment by Borrower.


10. Omitted.


11. Waiver by Lender. No delay on the part of Lender in exercising any right
hereunder or failure to exercise the same shall operate as a waiver of such
right. In no event shall any waiver of the provisions of this Guaranty be
effective unless the same be in writing and signed by an officer of Lender, and
then only in the specific instance and for the purpose given.


-49-

--------------------------------------------------------------------------------


12. Successors and Assigns. This Guaranty is for the benefit of Lender, its
successors and assigns. This Guaranty is binding upon Guarantor and Guarantor's
heirs, executors, administrators, personal representatives and successors,
including without limitation any person or entity obligated by operation of law
upon the reorganization, merger, consolidation or other change in the
organizational structure of Guarantor.


13. Costs and Expenses. Guarantor shall pay on demand by Lender all costs and
expenses, including without limitation all reasonable attorneys' fees, incurred
by Lender in connection with the enforcement and/or collection of this Guaranty.
This covenant shall survive the payment of the Guaranteed Indebtedness.


14. Severability. If any provision of this Guaranty is held by a court of
competent jurisdiction to be illegal, invalid or unenforceable under present or
future laws, such provision shall be fully severable, shall not impair or
invalidate the remainder of this Guaranty and the effect thereof shall be
confined to the provision held to be illegal, invalid or unenforceable.


15. No Obligation. Nothing contained herein shall be construed as an obligation
on the part of Lender to extend or continue to extend credit to Borrower.


16. Amendment. No modification or amendment of any provision of this Guaranty,
nor consent to any departure by Guarantor therefrom, shall be effective unless
the same shall be in writing and signed by an officer of Lender, and then shall
be effective only in the specific instance and for the purpose for which given.


17. Cumulative Rights. All rights and remedies of Lender hereunder are
cumulative of each other and of every other right or remedy which Lender may
otherwise have at law or in equity or under any instrument or agreement, and the
exercise of one or more of such rights or remedies shall not prejudice or impair
the concurrent or subsequent exercise of any other rights or remedies.


18. GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND APPLICABLE FEDERAL LAWS. 


19. Venue. This Guaranty has been entered into in the county in Texas where
Lender's address for notice purposes is located, and it shall be performable for
all purposes in such county. Courts within the State of Texas shall have
jurisdiction over any and all disputes arising under or pertaining to this
Guaranty and venue for any such disputes shall be in the county or judicial
district where the Lender's address for notice purposes is located.


20. Compliance with Applicable Usury Laws. Notwithstanding any other provision
of this Guaranty or of any instrument or agreement evidencing, governing or
securing all or any part of the Guaranteed Indebtedness, Guarantor and Lender by
its acceptance hereof agree that Guarantor shall never be required or obligated
to pay interest in excess of the maximum nonusurious interest rate as may be
authorized by applicable law for the written contracts which constitute the
Guaranteed Indebtedness. It is the intention of Guarantor and Lender to conform
strictly to the applicable laws which limit interest rates, and any of the
aforesaid contracts for interest, if and to the extent payable by Guarantor,
shall be held to be subject to reduction to the maximum nonusurious interest
rate allowed under said law.


21. Descriptive Headings. The headings in this Guaranty are for convenience only
and shall not define or limit the provisions hereof.


22. Gender. Within this Guaranty, words of any gender shall be held and
construed to include the other gender.


23. Entire Agreement. This Guaranty contains the entire agreement between
Guarantor and Lender regarding the subject matter hereof and supersedes all
prior written and oral agreements and understandings, if any, regarding same;
provided, however, this Guaranty is in addition to and does not replace, cancel,
modify or affect any other guaranty of Guarantor now or hereafter held by Lender
that relates to Borrower or any other person or entity.


-50-

--------------------------------------------------------------------------------


EXECUTED as of the date first above written.




GUARANTOR:


(Guarantor)       
                     a________________(Entity)




By:  /s/ David E. Bowe    
Name: David E. Bowe
Title: President and Chief Executive Officer


 
  -51-

--------------------------------------------------------------------------------

 





